Citation Nr: 1417615	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-42 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the case is currently with the RO in Nashville, Tennessee.

Although the Veteran perfected an appeal regarding his claim of entitlement to service connection for tinnitus, in a July 2011 rating decision, the RO granted service connection, noting that this determination was considered a full grant of the benefit sought on appeal.  The Board accordingly finds that this issue is no longer in appellate status, and no further consideration is necessary.

The Veteran also requested a conference with a Decision Review Officer (DRO) in an October 2008 written statement; however, the RO noted that he waived this request in an August 2009 report of contact.  The Veteran also requested a hearing before the Board in an October 2010 written statement; however he cancelled that request in an August 2011 written statement.  Thus, the Board finds that there is no outstanding DRO or Board hearing request.  See 38 C.F.R. § 20.704 (2013).

The Virtual VA electronic claims file has been reviewed; documents contained therein are duplicative except for the Veteran's representative's argument.  The Veterans' Benefits Management System does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, it appears that in the adjudication of the Veteran's claim and appeal, the AOJ relied on service treatment records (STRs) and DD Form 214 for another former service member with the same first name, middle initial, and last name as the Veteran.  The Board has since removed these documents from the claims file to avoid further privacy violations and finds that further development is necessary.  In particular, the Veteran's STRs and a copy of his DD Form 214 should be obtained.  The record also suggests that the Veteran is in receipt of Social Security Administration (SSA) benefits based on disability; however, it does not appear that related documents are of record.  These records should be obtained.  

Moreover, the record reflects that the Veteran receives VA treatment; however, it appears that these records may be incomplete, as detailed below, and outstanding records should be obtained.  The Veteran also reported a history of non-VA treatment.  On remand, he should be afforded an additional opportunity to submit or request that VA attempt to obtain any additional treatment records. 

Finally, the Veteran has not been provided a VA examination in connection with his claim.  There is a current diagnosis of chronic hepatitis C, noted in January 2007 private treatment records and October 2007 VA treatment records.  The Veteran has provided competent statements that he received vaccination shots during service and has denied various post-service risk factors.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination under VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

A specific request should be made for emergency room treatment records from 1991-1992 and any other private treatment records or provider statements, as indicated in the Veteran's July 2008 and October 2010 written statements.

In addition, obtain any outstanding and pertinent VA treatment records, including records from the Memphis VAMC.  It is noted that the July 2011 SSOC listed review of Memphis VAMC records dated from June 2010; however these records are not currently associated with the claims file and should be obtained.

2.  Obtain the Veteran's STRs and a copy of his DD Form 214.  It is noted that the service records previously of record were for another Veteran with the same first name, middle initial, and last name as the Veteran in this case and have been returned separately to the AOJ for appropriate action.  Review any records received in response to this request to ensure receipt of the correct information for this case.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After any additional evidence is associated with the claims file, provide the Veteran a VA examination to determine the etiology of his hepatitis C.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The Veteran has contended that he contracted hepatitis C during service from vaccination shots, or alternatively, as a result of environmental exposures during his service assignments in foreign countries.  He has indicated that he first noticed symptoms of the disease approximately five years after service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C manifested in or is otherwise related to his military service, including as a result of any reported in-service circumstances.  In rendering this opinion, the examiner should discuss any in-service and post-service risk factors as reported by the Veteran or otherwise observed in the claims file. The examiner should also discuss the Veteran's competent statements that he first noticed symptoms of the disease five years after service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated based on a review of the entire claims file.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

